           Case:19-16820-JGR Doc#:6 Filed:08/08/19                                              Entered:08/08/19 15:04:52 Page1 of 6

 Fill in this information to identify the case:

 Debtor name          Harbor Wind LLC

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                                        Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
 2.1    AMCREF Fund X LLC                             Describe debtor's property that is subject to a lien                $639,000.00               $115,000.00
        Creditor's Name                               Harbor Wind improvements (First position to
                                                      Guodian United Power Technology Boading)
        2525 Jena Street
        New Orleans, LA 70115
        Creditor's mailing address                    Describe the lien
                                                      Deed of Trust
                                                      Is the creditor an insider or related party?
        maria@amcref.com                               No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        11/2/2011                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.



        Guodian United Power
 2.2                                                                                                                    $2,477,500.00               $115,000.00
        Technology Boading                            Describe debtor's property that is subject to a lien
        Creditor's Name                               Wind Turbines (Second position to AMCREF
        No. 88 Fengneng Street                        Fund X LLC)
        Wind Power Industry Park
        Baoding City, Hebei Province
        China
        Creditor's mailing address                    Describe the lien
                                                      Deed of Trust
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        11/22/2011                                     Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply

Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
           Case:19-16820-JGR Doc#:6 Filed:08/08/19                                              Entered:08/08/19 15:04:52 Page2 of 6

 Debtor       Harbor Wind LLC                                                                          Case number (if know)
              Name

         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.



 2.3    Run Energy                                    Describe debtor's property that is subject to a lien                      $68,310.00         $300,000.00
        Creditor's Name                               Unknown
        5009 S. Danville
        Abilene, TX 79602
        Creditor's mailing address                    Describe the lien
                                                      Mechanics Lien
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        6/1/2015                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.



                                                                                                                               $3,184,810.0
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                         0

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
           Case:19-16820-JGR Doc#:6 Filed:08/08/19                                                  Entered:08/08/19 15:04:52 Page3 of 6

 Fill in this information to identify the case:

 Debtor name         Harbor Wind LLC

 United States Bankruptcy Court for the:            DISTRICT OF COLORADO

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                       $2,323.00        $2,323.00
           IRS                                                       Check all that apply.
           Department of Treasury                                     Contingent
           Internal Revenue Service                                   Unliquidated
           Ogden, UT 84201-0005                                       Disputed
           Date or dates debt was incurred                           Basis for the claim:
           Q4 2018                                                   Payroll
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                     $19,144.00         $13,650.00
           Jeffrey Catapang                                          Check all that apply.
           4229 Cool Breeze                                           Contingent
           Corpus Christi, TX 78413                                   Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
           11/2018                                                   Wages (employee)
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   25911                               Best Case Bankruptcy
           Case:19-16820-JGR Doc#:6 Filed:08/08/19                                                  Entered:08/08/19 15:04:52 Page4 of 6

 Debtor       Harbor Wind LLC                                                                                 Case number (if known)
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                $397,592.73       $66,583.95
           Nueces County Tax Assessor and                            Check all that apply.
           Collector                                                  Contingent
           PO Box 2810                                                Unliquidated
           Corpus Christi, TX 78403                                   Disputed
           Date or dates debt was incurred                           Basis for the claim:
           2/1/2016                                                  Property Tax - Wind Farm
           Last 4 digits of account number 5000                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.4       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $747.56    $523.50
           Nueces County Tax Assessor and                            Check all that apply.
           Collector                                                  Contingent
           PO Box 2810                                                Unliquidated
           Corpus Christi, TX 78403                                   Disputed
           Date or dates debt was incurred                           Basis for the claim:
           1/2019                                                    Property Tax - Storage

           Last 4 digits of account number 9479                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $21,500.00
           AMCREF Community Fund                                                    Contingent
           2525 Jena Street                                                         Unliquidated
           New Orleans, LA 70115                                                    Disputed
           Date(s) debt was incurred 12/2016
                                                                                   Basis for the claim:     Loan (working cap)
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $7,673.00
           AMCREF Fund X                                                            Contingent
           2525 Jena Street                                                         Unliquidated
           New Orleans, LA 70115                                                    Disputed
           Date(s) debt was incurred 5/2016
                                                                                   Basis for the claim:     Reimbursement (audit)
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes
 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $3,826.96
           Erickson Brown & Kloster                                                 Contingent
           4565 Hilton Parkway                                                      Unliquidated
           Suite 101                                                                Disputed
           Colorado Springs, CO 80907
                                                                                   Basis for the claim:     Accounting
           Date(s) debt was incurred 5/2018
           Last 4 digits of account number 3204                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                           Page 2 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
          Case:19-16820-JGR Doc#:6 Filed:08/08/19                                            Entered:08/08/19 15:04:52 Page5 of 6

 Debtor       Harbor Wind LLC                                                                         Case number (if known)
              Name

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $32,179.00
          Hackstaff and Snow LLC                                              Contingent
          1601 Blake Street                                                   Unliquidated
          Suite 310                                                           Disputed
          Denver, CO 80202
                                                                             Basis for the claim:    Legal (contract dispute)
          Date(s) debt was incurred 12/2016
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $8,756,985.00
          Harbor Wind Investment Fund, LLC                                    Contingent
          655 Shrubland Drive                                                 Unliquidated
          Colorado Springs, CO 80921                                          Disputed
          Date(s) debt was incurred 11/2/2011
                                                                             Basis for the claim:    Loan (equipment)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $1,604,015.00
          Harbor Wind Investment Fund, LLC                                    Contingent
          655 Shrubland Drive                                                 Unliquidated
          Colorado Springs, CO 80921                                          Disputed
          Date(s) debt was incurred 11/2/2011
                                                                             Basis for the claim:    Loan (equipment)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,122.88
          Novogradac                                                          Contingent
          PO Box 7833                                                         Unliquidated
          San Francisco, CA 94120-7833                                        Disputed
          Date(s) debt was incurred 12/2016
                                                                             Basis for the claim:    Audit
          Last 4 digits of account number V201
                                                                             Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $144,967.00
          Port of Corpus Christi Authority                                    Contingent
          PO Box 1541                                                         Unliquidated
          Corpus Christi, TX 78403                                            Disputed
          Date(s) debt was incurred 3/2016
                                                                             Basis for the claim:    Lease payment overdue
          Last 4 digits of account number 5479
                                                                             Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $20,675.00
          Revolution Energy LLC                                               Contingent
          655 Shrubland Drive                                                 Unliquidated
          Colorado Springs, CO 80921                                          Disputed
          Date(s) debt was incurred 4/2013
                                                                             Basis for the claim:    Loan (working cap)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $1,161,317.00
          Revolution Energy LLC                                               Contingent
          655 Shrubland Drive                                                 Unliquidated
          Colorado Springs, CO 80921                                          Disputed
          Date(s) debt was incurred 1/2012
                                                                             Basis for the claim:    Developer Fee
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 3 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
           Case:19-16820-JGR Doc#:6 Filed:08/08/19                                           Entered:08/08/19 15:04:52 Page6 of 6

 Debtor       Harbor Wind LLC                                                                         Case number (if known)
              Name

 3.11      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $24,657.00
           Tibor Hegedus                                                      Contingent
           655 Shrubland Drive                                                Unliquidated
           Colorado Springs, CO 80921                                         Disputed
           Date(s) debt was incurred 10/2018
                                                                             Basis for the claim:    Wages (employee)
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.12      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $216.00
           US Bank                                                            Contingent
           1070 W. Baptist Rd                                                 Unliquidated
           Colorado Springs, CO 80921                                         Disputed
           Date(s) debt was incurred 5/2019
                                                                             Basis for the claim:    Overdraft
           Last 4 digits of account number 1456
                                                                             Is the claim subject to offset?    No  Yes
 3.13      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $21,157.93
           US Bank                                                            Contingent
           PO Box 790408                                                      Unliquidated
           Saint Louis, MO 63179-0408                                         Disputed
           Date(s) debt was incurred 6/2016
                                                                             Basis for the claim:    Credit Card
           Last 4 digits of account number 5751
                                                                             Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                      related creditor (if any) listed?              account number, if
                                                                                                                                                     any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                      419,807.29
 5b. Total claims from Part 2                                                                            5b.    +   $                   11,806,291.77

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                      12,226,099.06




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 4 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
